Citation Nr: 1540975	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased rating for residuals of a muscle group injury, for purposes of accrued benefits.

2. Entitlement to burial benefits.

3. Entitlement to Dependents Educational Assistance under 38 U.S.C.A. Chapter 35. 

4. Entitlement to Dependency and Indemnity Compensation (DIC) to include status of a claimant as a child of the Veteran.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  He died in February 1988.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in December 2007 and May 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2015, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing the appellant presented a waiver of initial RO review of additionally submitted evidence.  

The appellant also has raised the issue of entitlement to death pension.  See, e.g., December 2008 claim.  Although the RO developed her claim for DIC benefits the status of her claim for death pension is unclear and is referred to the Agency of Original Jurisdiction for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. The appellant was born in March 1955 and attained the age of 18 in March 1973; she did not become permanently incapable of self-support prior to attaining 18 years of age; and she is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution.  

2. The Veteran died in February 1988.  

3. At the time of his death, the Veteran did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits to which he was entitled to receive on the basis of evidence in the file.  

4. The appellant's application for burial benefits was first received by VA in October 1990, which was more than two years after the Veteran's burial.

5. The Veteran died in a VA medical facility.  

6. The appellant paid the cost for burial transportation.  

7. The Veteran during his lifetime did not have a permanent total service-connected disability.

8. The Veteran did not die as a result of a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to an increased rating for residuals of a muscle group injury, for purposes of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57(a), 3.1000 (2015).

2. The criteria for recognition of the appellant as the "child" of the Veteran for the purpose of receiving DIC benefits have not been met.  38 U.S.C.A. 
§§ 101(4), 1310, 1318 (West 2014); 38 C.F.R. §§ 3.5, 3.22, 3.57(a), 3.312 (2015). 

3. The criteria for nonservice-connected burial benefits, excluding burial transportation payment, are not met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2014); 38 C.F.R. §§ 3.1600, 3.1601 (2015).

4. The criteria for burial transportation payment are met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2014); 38 C.F.R. §§3.1600(c), 3.1601(a) (2015).

5. The criteria for eligibility to Dependents Educational Assistance under 38 U.S.C.A. Chapter 35 are not met.  38 U.S.C.A. § 3501  (West 2014); 38 C.F.R. 
§§ 3.807, 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). As the law is dispositive in the instant case, VA's duty to notify is not applicable.  Regardless, in March 2008, the RO sent the appellant notice regarding her claims for burial benefits, accrued benefits, and death pension benefits.  

The Board also finds that the appellant has been afforded adequate assistance in regard to the claims.  No outstanding records have been identified that have not otherwise been obtained.  During the June 2015 Board hearing, the undersigned discussed with her the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's notice and development obligations under 38 C.F.R. 
§ 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claims were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claims.

DIC and Accrued Benefits

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) the Veteran's spouse; (B) the Veteran's children (in equal shares); (C) the Veteran's dependent parents (in equal shares).  38 U.S.C.A. 
 § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a) . In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  

For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

When a Veteran dies after 1956 from a service-connected disability, DIC shall be paid to the Veteran's surviving spouse, child, or parent.  38 U.S.C.A. § 1310(a); 38 C.F.R. §§ 3.5, 3.312.  DIC may also be granted if, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death, or for lesser periods of time for a Veteran who died less than ten years after release from active duty or who was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Veteran died in February 1988.  The appellant was born in March 1955 and was 33 years old at the time of the Veteran's death.  She contends that she is entitled to DIC benefits and accrued benefits as the child of the Veteran. 

It is noteworthy that although the appellant's birth certificate shows that R.S. was her father, rather than the Veteran, the appellant throughout the appeal period has contended that the Veteran was her biological father and that he and his mother raised her.  See, e.g., June 2015 statement, and September 2007 claim.  Further, on VA Form 20-686, Declaration of Marital Status, which was received in April 1964, the  Veteran indicated that the appellant was daughter.  Thus for purposes of the decision rendered herein it is assumed that the appellant was the Veteran's biological child.

In order to be considered a "child" for purposes of DIC benefits and accrued benefits, a person must be unmarried and must be under the age of eighteen years; or, before attaining the age of eighteen years, became permanently incapable of self-support; or, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The person must also be a legitimate child, a legally adopted child, a stepchild who is a member of the Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child (in certain circumstances).  Id. 

There is no evidence or argument that the appellant, who was born in 1955, was permanently incapable of self-support on her eighteenth birthday.  After careful consideration, the Board finds that the appellant is not eligible for any award of DIC nor accrued benefits because she is not a "child" of the Veteran for purposes of receiving these benefits.  Specifically, as discussed above, she does not qualify as a "child" since she at the time of the Veteran's death she was not under the age of 18 years; was not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved institution; and did not become permanently incapable of self-support before reaching the age of 18 years.  The appellant does not argue the contrary.

Even if the appellant met the criteria for being a "child" for purposes of accrued benefits, the Veteran did not have a pending claim for benefits at the time of his death nor did the appellant file a claim for accrued benefits within one year after the Veteran's death.  Although the appellant contends that she filed her claim for accrued benefits in 1988 and the Veteran had a pending claim at the time of his death (see, e.g., January 2008 claim and May 2012 statement), a careful review of the claims file shows that there are no such claims of record.  To the extent that the appellant paid the Veteran's burial expenses, the issue of entitlement to burial benefits is further addressed below.  

As the law is dispositive, these claims must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a Veteran's death is not service-connected, payment may be made toward the Veteran's funeral and burial expenses, including transportation, subject to the following conditions: (1) at the time of death the Veteran was in receipt of pension or compensation (or but for the receipt of military retired pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and there is no next of kin claiming the body and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b).

Expenses are also payable if a Veteran dies from nonservice-connected causes while hospitalized by VA, which requires either hospitalization at a VA facility or at a non-VA facility pursuant to VA directive for acute medical care.  38 C.F.R. 
§ 3.1600(c).  Hospitalization also includes residence at a domiciliary or nursing home under VA authority.  

In addition to a burial allowance, VA will also pay for a plot or interment allowance, in certain cases, when a Veteran dies from nonservice-connected causes. 38 C.F.R. § 3.1600(f); see also 38 U.S.C.A. § 2303(b).

Claims for a burial allowance may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).


Claims for burial and funeral expenses and plot or interment allowance must be filed within two years after the burial of the Veteran.  38 U.S.C.A. § 2304; see also 38 C.F.R. § 3.1601(a) (requiring that claims for reimbursement or direct payment of burial and funeral expenses under § 3.1600(b) and plot or interment allowance under § 3.1600(f) must be received by VA within two years after the permanent burial or cremation of the body).  This time limit does not apply to claims for service-connected burial allowance or for the cost of transporting a Veteran's body to the place of burial when the Veteran died while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).  

At the time of his death, the Veteran death was service-connected for residuals of shell fragment wound with retained foreign body in the left buttock rated 20 percent disabling and synovitis of the left knee rated 10 percent disabling.  His combined rating for service-connected disabilities was 30 percent.  He was also in receipt of a 100 percent combined rating for nonservice-connected disabilities to include peripheral neuropathy of the lower extremities, convulsive disorder, end stage renal disease, carcinoma of the prostate and diverticulosis.  He also was in receipt of special monthly pension on account of needing regular aid and attendance from June 14, 1986.  The Veteran's death certificate shows that the immediate cause of death was chronic renal failure.  Other significant conditions contributing to death were esophageal cancer and prostatic cancer.  The provisions relating to service-connected burial allowance are thereby inapplicable.  See 38 C.F.R. § 3.1600(a).

The appellant's initial claim for burial benefits was not timely filed.  Specifically, the Veteran died in February 1988 at the Veteran's Administration Medical Center in Newark, New Jersey.  He was buried that same month.  The claims folder does not contain a timely claim for burial benefits received by VA within two years after the Veteran's burial.  The appellant did not file her first claim for burial benefits, VA Form 21-530, until October 1990, which was approximately two and a half years after the Veteran's burial.  Her claim for burial benefits was again received in June 2007.  

The appellant contends that she filed a claim for burial benefits in 1988.  See, e.g., December 2008 statement and June 2015 Board hearing transcript.  She also submitted copies of claims for burial benefits dated in February 1988 on VA Form 21-530.  However, these claims either do not include a stamp indicating the date that they were received or show that the claims were received in 2007.  Of greater import, the burial claims dated in 1988 were on VA Form 21-530, where on the bottom it was indicated that the form was issued in June 2002 with further notation that existing stock of VA Form 21-530, from September 1995, will be used.  Thus this weighs against the appellant's assertion that the claims were filed within two years of the Veteran's death and undermine the credibility of her statements.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

To the extent that the appellant alleges that the RO misfiled her claim there is a presumption of regularity, under which it is presumed that public officers (including VA employees) have properly discharged their official duties, in the absence of clear evidence to the contrary.  Johnson v. Shinseki, 23 Vet. App. 344, 348 (Vet. App. 2010); Miley v. Principi, 366 F.3d 1343, 1347   (Fed. Cir. 2004).  The appellant's unsubstantiated statements does not rise to the level of clear evidence to the contrary, nor has she presented any evidence to corroborate her statements.  The Board also underscores that there is question of credibility in the appeal on this issue, which is discussed immediately above.

The only provision exempting the two-year filing date is 38 C.F.R. § 3.1601(a) pertaining to the cost of transporting a Veteran's body to the place of burial when the Veteran died while hospitalized by VA.  The evidence of record shows that the appellant paid $190.00 for automotive equipment to transport the Veteran's body from the VA hospital to the cemetery.  See February 1988 funeral bill.  Thus the appellant is entitled to payment for burial transportation.  

In summary, entitlement to burial benefits is strictly prefaced on specific statutory and regulatory conditions.  With the exception of burial transportation payments, the Board finds that such conditions have not been met in this case.  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Education Benefits

In pertinent part, Chapter 35, Title 38, United States Code, provides for VA educational benefits for the child or spouse of a Veteran if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021. 

The Veteran received an honorable discharge from service, and the appellant is his daughter.  However, as presented above, the evidence does not establish that the Veteran had a permanent total service-connected disability at the time of his death nor did he die from a service-connected disability.  

The Appellant contends that the Veteran during his lifetime submitted a claim for education benefits for her and her son, whom he helped raise.  See February 2008 claim.  While the Veteran during his lifetime may have desired for his child to receive education benefits, eligibility is the issue.  In the absence of evidence that the Veteran had a permanent total service-connected disability at the date of his death or died as a result of a service-connected disability; basic eligibility requirements are not met.  For the foregoing reasons, the appellant does not have basic eligibility for DEA benefits under Chapter 35.  The law and not the facts of this case are dispositive, and the claim must be denied based on lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Final Matters

The appellant has cited to various regulations in pursuing the issues currently on appeal.  For example in June 2015 she stated that because she paid for the Veteran's burial expenses she should have up to five years after his death to file for accrued benefits under 38 C.F.R. § 3.1001.  However, 38 C.F.R. § 3.1001 does not apply to a claim for accrued benefits but to pension benefits that are reduced due to VA hospitalization and the Veteran dies while receiving such treatment or before payment of amounts are withheld.  This matter is not currently before the Board nor has it been raised by the record.  

ORDER

An increased rating for residuals of a muscle group injury, for purposes of accrued benefits, is denied.  

Entitlement to recognition as a "child" of the Veteran for the purpose of receiving DIC benefits is denied.

Entitlement to burial transportation payment is granted, subject to the laws and regulations governing the payment of VA benefits.

Entitlement to burial allowance, not including burial transportation payment, is denied.  

Eligibility for Dependent Education Assistance benefits under 38 U.S.C.A. Chapter 35 is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


